Order entered May 29, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00658-CV

              BARBARA WARD, ALL OTHER OCCUPANTS, Appellant

                                           V.

                      PC VILLAGE APTS DALLAS LP, Appellee

                    On Appeal from the County Court at Law No. 5
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-02044-E

                                       ORDER
      Before the Court is appellant’s emergency motion for stay. We DENY the motion.


                                                  /s/   LANA MYERS
                                                        JUSTICE